441 So. 2d 185 (1983)
Barry WAITE and Fox & Co., Appellants,
v.
SUMMIT LEASING & CAPITAL INTERNATIONAL CORPORATION, a Corporation, and Wilbert Harold McCauley, Appellees.
No. 83-1661.
District Court of Appeal of Florida, Fourth District.
November 23, 1983.
Eric B. Meyers, P.A., Barbara E. Vicevich, P.A., and Maxine M. Long of Shutts & Bowen, Miami, and Parker, Chaplin, Flattau & Klimpl, New York City, of counsel, for appellants.
Peter J. Winders and James A. Gresser of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Tampa, for appellee, Summit.
BERANEK, Judge.
The defendants appeal a nonfinal order denying their motion to dismiss based on forum non conveniens. We affirm.
The appellants are a multistate accounting firm and various partners. The firm's headquarters are in Denver, Colorado, yet it has an office in Broward County, Florida, and one of the firm's partners lives there. The only issue raised on appeal is whether the trial court abused its discretion in denying the defendant's motion to dismiss based on forum non conveniens.
A court may only consider application of the doctrine of forum non conveniens when both parties to the action are nonresidents of the state of Florida and the cause of action sued upon arose outside of Florida. Houston v. Caldwell, 359 So. 2d 858 (Fla. 1978). In this case, plaintiff was not a resident of Florida. However, the defendant partnership has a Florida office and a partner lives in the state. Therefore, the firm should be considered a resident of Florida, and the trial court did not err in denying defendants' motion. We decline to follow the appellants' urging that we depart from Houston v. Caldwell, supra.
AFFIRMED.
HURLEY and DELL, JJ., concur.